CRIST, Judge.
Defendants (tenants) appeal a summary judgment granted by the Circuit Court to plaintiffs (landlords) on tenants’ appeal of a trial de novo of landlords’ unlawful detain-er action. We dismiss the appeal for want of a final judgment.
Landlords filed a petition in Associate Circuit Court for unlawful detainer, requesting possession of the premises, damages, double rental value, attorney fees, and other relief. Judgment for landlords for possession, damages of $548.00, attorney fees of $200.00 and costs was granted on November 29, 1983. Tenants filed a timely appeal for a trial de novo in the circuit court, and filed an appeal bond of $1,370.00.
On February 16, 1984, landlords moved for summary judgment which was granted in an order of March 16, 1984 which stated “Plaintiffs’ Motion for Summary Judgment called, heard and sustained.” The appeal bond was ordered increased to $3,000.00 in the same order. Tenants again appeal.
Finality of the judgment of the court below is necessary for appellate jurisdiction. For a judgment to be final, it must dispose of all parties and all issues. Hagemann-Mullen Excavating Co. Inc., v. Fenlon, 670 S.W.2d 584, 585 [1, 2] (Mo.*953App.1984). The record discloses landlords were granted summary judgment, but it does not disclose what the judgment was for. Whatever relief landlords were to be granted was not revealed. As at least one issue remains to be determined, the judgment is not final. See Calvert v. Latimer, 670 S.W.2d 588, 590 (Mo.App.1984).
Appellants are reminded of the strictures of Rule 84.04(d). A list of forty-three citations, supporting one Point Relied On, is a “long list of citations” which “should not be included.” Id.
Appeal dismissed.
DOWD, P.J., and CRANDALL, J., concur.